internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom corp -plr-108916-00 date date old parent sub sub sub sub corp a corp b corp c corp d corp e corp f date date date date year plr-108916-00 year date date date date year date date this letter responds to your date request for a ruling that under sec_1504 of the internal_revenue_code the internal_revenue_service waive the general_rule of sec_1504 the information submitted indicates that old parent was the common parent of a consolidated_group in which old parent wholly owned sub and sub wholly owned sub sub had owned sub since sub 2’s creation on date in a transaction intended to qualify under sec_351 contribution as a result of an initial_public_offering of sub stock on date the ipo sub lost control of sub as that term is defined under sec_1504 the disaffiliation consequently sub joined in the old parent calendar_year consolidated_return for the short_period of date to date and filed a separate_return for the short_period of date to date as well as for year and year the submitted information also indicates that corp a was the common parent of a consolidated_group in which corp a wholly owned sub and sub wholly owned sub on date corp a formed corp b and on date corp a merged into corp b in a transaction intended to qualify under sec_368 merger also on date corp b changed its name to corp c on date old parent merged into corp c in a transaction intended to qualify merger because merger was not a reverse_acquisition as under sec_368 defined in sec_1_1502-75 of the income_tax regulations the old parent consolidated_group ceased to exist as a result of merger corp c changed its name to corp d on date on date corp d changed its name to corp e and all the shares of sub plr-108916-00 held by non-members of the corp e affiliated_group were converted into a right to receive cash the conversion as a result of the conversion sub became a member of the corp e affiliated_group but was prevented by sec_1504 from joining in the corp e consolidated_return until calendar_year on date corp e contributed the stock of sub to sub in a transaction intended to qualify under sec_351 contribution immediately after contribution sub merged into sub in a transaction intended to qualify as a reorganization under sec_368 merger sub then changed its name to corp f taxpayer represents that there is no plan or intention by corp e corp f or the management of corp e or corp f to liquidate sub into corp f corp e timely filed this request that it be allowed to file a consolidated_return with beginning on date the date following the reaffiliation and for subsequent years sec_1504 provides that if a corporation is included or required to be included in a consolidated_return filed by an affiliated_group for a taxable_year that includes any period after date and the corporation ceases to be a member of the group in a taxable_year beginning after date for periods after the cessation the corporation and any successor of the corporation may not be included in any consolidated_return filed by the affiliated_group or by another affiliated_group with the same common parent or a successor of the common parent before the 61st month beginning after the first taxable_year in which it ceased to be a member of the affiliated_group however sec_1504 allows the secretary to waive the application of sec_1504 to any corporation for any period subject_to such conditions as the secretary may prescribe sec_1504 was enacted by a of the tax_reform_act_of_1984 the conference_report stated that the rule prohibiting consolidation after deconsolida- tion was an anti-abuse rule h_r conf_rep no pincite revproc_91_71 1991_2_cb_900 grants an automatic waiver of the sec_1504 a general_rule for taxpayers who meet its requirements if a taxpayer qualifies for the automatic waiver the process described in the revenue_procedure is the exclusive means for obtaining a waiver of sec_1504 the automatic waiver generally applies to any corporation that ceased to be a member of a group and rejoins the same group ie the group remained in existence within the meaning of sec_1_1502-75 because merger terminated the old parent consolidated_group sub cannot rejoin the group to which it belonged before the disaffiliation and therefore cannot avail itself of the automatic waiver plr-108916-00 corp e represents that the disaffiliation and reaffiliation on date has not and will not provide a benefit of a reduction in income increase in loss or any other deduction credit or allowance that would not otherwise be secured or have been secured had the disaffiliation and reaffiliation not occurred including but not limited to the use of a net_operating_loss or credit that would otherwise have expired the representations submitted by the taxpayer form a material basis for issuance of the ruling letter based upon the information submitted and on the representations set forth above we rule that pursuant to sec_1504 the application of sec_1504 is hereby waived provided that sub and corp e constitute an affiliated_group_of_corporations within the meaning of sec_1504 may join in the filing of a consolidated federal_income_tax return beginning on date and for subsequent taxable years no opinion is expressed or implied about the tax treatment of the transactions described above under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion is expressed concerning the tax effect this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to each of your authorized representatives sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
